DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/03/21. However, applicant’s amendment has not yet satisfactorily overcome the prior art rejections. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. Therefore, the present claims are now finally rejected over the same art as formulated hereinbelow and for the reasons of record: 

Election/Restrictions and Claim Disposition
Applicant’s election without traverse of Group I (i.e., claims 1-16) in the reply filed on 12/08/20 is acknowledged.
Claims 11 and 17-20 have been cancelled; and claims 21-25 are new. Claims 1-10 and 12-16 are original. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-10, 12-13, 16 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Balogh et al 2016/0181594 in view of Okayama et al 9958508.
As to claims 1, 8, 25:
Balogh et al disclose a method of making/fabricating a pre-lithiated electrode including the steps of: disposing a lithium metal layer/target on a pre-fabriated electrode to form an electrode structure; heating to a temperature of about 100 °C and compressing the electrode structure (Abstract; 0002; 0013; 0012; 0011; 0030; 0047; 0050; 0052-0054; 0058; 0069; EXAMPLE 1; CLAIMS 1-5) and allowing a quantity of lithium transferred to the electrode structure to form the pre-lithiated electrode (0053). Table 1 also show the heating temperature within the range of 100-150 °C (0058; Example 1; see Table 1). 

As to claim 2:
Balogh et al disclose the step of separating then lithium metal layer/target from the prefabricated electrode to form the pre-lithiated electrode (0054-0055; 0069). 
As to claims 3-5:
Balogh et al disclose the step of applying uniform/constant pressure to the lithium metal layer/target wherein the pressure may be equal to 0.1 MPa, or to 10 MPa (0058); and placing the lithium metal layer/target on a first plate, and the prefabricated electrode on a second plate while applying pressure between the first/second plates (0059; 0067; CLAIM 4; EXAMPLE 1). Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of pressure is 0.1 MPa, or 10 MPa. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
As to claims 9-10:
Balogh et al disclose the prefabricated electrode can be made of a carbon-based material such as graphite, silicon and/or tin (0041-0042; 0046; 0065; Example 1); and the positive electrode can be made of a lithium intercalated material (0039-0040). 
As to claims 12-13:
Balogh et al disclose the thickness of the lithium metal layer/target is equal to 100 µm (0051); and the time period for heating and compressing is greater than 1 minute (0053). 

As to claims 16, 21:
Balogh et al disclose the step of forming the lithium-based battery by incorporating the pre-lithiated electrode; and also including the positive electrode, the separator and the electrolyte (0030-0031; 0048; 0062; CLAIM 5). In this case, the limitation regarding the electrolyte being selected from a solid electrolyte, a liquid electrolyte and/or a polymer electrolyte is deemed an all-encompassing limitation within the context of the lithium-ion battery technology. 
As to claims 22-23:
Balogh et al disclose the negative electrode and the positive electrode both in fully charged state and fully discharged state (i.e., charging/discharging cycle) wherein the lithiated negative/positive electrode becomes lithiated/delithiated according to the charging state (0032-0033). 
Balogh et al disclose a method of making a pre-lithiated electrode according to the foregoing description. However, the preceding reference does not expressly disclose the step of applying ultrasound to the lithium metal layer/electrode and at least partially overlapping with compressing; the ultrasound frequency; and the ultrasound being directed in a direction normal toward the back surface of the lithium metal target.
As to claims 1, 6 and 24-25:
Okayama et al disclose that it is known in the art to apply ultrasound to a lithium-based battery including an electrode body including negative/positive electrodes wherein the ultrasound treatment step (S103) uses/generates a frequency of 900kHz or higher (Abstract; Col 2, lines 22-25 & 44-65; Col 3, lines 57-67; COL 4, lines 1-10; Claims 1-4; COL 7, lines 41-67; Examples 1-3; FIGURES 2 & 5). Okayama et al disclose the negative electrode material can include carbon materials such as graphite (COL 5, lines 41-47 & 8-15). In this case, the teachings of Okayama et al readily envision to apply an ultrasound treatment to a lithium-based battery including an electrode body including negative/positive electrodes to recover/restore degraded performance, thereby improving performance of the battery. Further, with respect to the “back surface”, since independent claim 1 fails to clearly define and differentiate “the back surface” from any other surface (i.e., “front surface” or “lateral surface”) in terms of structure or structural arrangement, it is deemed that the limitation “back surface” is merely semantic labelling as any surface can be labelled “back” surface, or “front surface” or “lateral surfaced” and the likes in the absence of a well-defined structure and/or structural arrangement. 
	In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to apply the ultrasound step/treatment and at least partially overlapping with compressing and the ultrasound frequency of Okayama et al to the prefabricated electrode in the process of Balogh et al as Okayama et al teach that it is commonplace to apply an ultrasound step/treatment to a lithium-based battery and its components to recover/restore degraded performance, increase the durability of the battery and extend the service life thereof without disassembling the battery. Further, with respect to the ultrasound at least partially overlapping with compressing, it is noted that changes in order or sequence of performing steps is prima-facie obvious. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 
With respect to the ultrasound being directed in a direction normal toward the back surface of the lithium metal target (i.e., claim 25), it should be noted that it has been held that re-arrangement, reversal or duplication of parts is prima-facie obvious. Succinctly stated, fact that the claimed ultrasound feature/application is structurally re-arranged, reversed or duplicated to form a similar component having the same functionality is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed ultrasound feature/application was significant or critical. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts). 
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Balogh et al 2016/0181594 in view of Okayama et al 9958508 as applied to claims 1 and 6 above, and further in view of Kasumzade 2020/0136198.
Balogh et al and Okayama et al are both applied, argued and incorporated herein for the reasons manifested supra. However, the preceding prior art does not expressly disclose the specific ultrasound intensity. 
In this respect, Kasumzade discloses that it is known in the art to apply ultrasound to a lithium-based battery including an electrode body including negative/positive electrodes (Abstract; 0099; 0001-0002; 0029; 0031-0035) wherein the ultrasound treatment/step has an ultrasound intensity varying from 1-10000 W/s*cm2 and the corresponding ultrasound time period may be 0.1 seconds (0099). In this case, a mathematical calculation (i.e., dimensional analysis) of multiplying the ultrasound intensity expressed as W/s*cm2 with the ultrasound time period in seconds results in the ultrasound having an intensity ranging from 0.1-1000 W/cm2. Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the ultrasound intensity is 0.1 W/cm2. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to apply the specific ultrasound intensity of Kasumzade while performing the ultrasound treatment/step to the prefabricated electrode of Balogh et al and Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Balogh et al 2016/0181594 in view of Okayama et al 9958508 as applied to claim 1 above, and further in view of Volkov et al 2009/0148773.
Balogh et al and Okayama et al are both applied, argued and incorporated herein for the reasons manifested supra. However, the preceding prior art does not expressly disclose the atmosphere comprising a noble gas. 
0022; CLAIMS 8-9; Abstract ).  
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the atmosphere comprising a noble/inert gas of Volkov et al in the process of making the pre-lithiated electrode of Balogh et al and Okayama et al, as instantly combined, as Volkov et al teach that those skilled in art would use an atmosphere comprising a noble/inert gas to prevent contamination or interference during lithiation of the carbonaceous material. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Balogh et al 2016/0181594 in view of Okayama et al 9958508 and further in view of Volkov et al 2009/0148773 as applied to claims 1 and 14 above, and further in view of Rao 4002492.

In this respect, Rao discloses that it is known in the art to make/fabricate a lithium-containing anode and/or a lithiated electrode for electrochemical cells such as lithium-based batteries wherein the lithium-containing anode is made of an alloy containing 87.5 % lithium, on an atomic basis, and the balance essentially aluminum (i.e., 12.5 %) (see EXAMPLE 1; Cols 5, lines 20-25; COL 1, lines 5-15; COL 1, lines 37-42). Thus, Rao discloses the amount of aluminum in the lithium anode within the claimed range. 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to make the lithium anode of Balogh et al, Okayama et al and Volkov et al, as instantly combined, by having the specific amount of aluminum as taught by Rao because Rao teaches that by alloying the lithium with a less reactive metal such as aluminum as instantly disclosed the problem of lithium being highly reactive and reacting with a number of organic solvents and/or battery components which results in undesirable reactions and self-discharging is reduced and/or overcome. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Response to Arguments
Applicant's arguments filed 06/03/21 have been fully considered but they are not persuasive. 
The gist of applicant’s argument is premised on the assertion that the new limitation “wherein the ultrasound is directed toward a back surface of the lithium metal target” defines patentable subject matter. In response, applicant’s argument is well-taken, however, the same is still insufficient to overcome the teachings of the cited prior art. In particular, as for the “back surface” per se, given that independent claim 1 fails to clearly define and differentiate “the back surface” from any other surface (i.e., “front surface” or “lateral surface”) in terms of structure or structural arrangement, it is deemed that the limitation “back surface” is merely semantic labelling as any surface can be labelled “back” surface, or “front surface” or “lateral surfaced” and the likes in the absence of a well-defined structure and/or structural arrangement. As such, it can be fairly asserted that the ultrasound treatment of Okayama et al is directed toward a surface (back, front, lateral) of the lithium metal target. Thus, in this case, applicant is encouraged to more particularly define and differentiate the structure and/or structural arrangement of the lithium metal target and its relative spatial orientation within the claimed method features/steps. Moreover, as to the ultrasound being directed in a direction normal toward the back surface of the lithium metal target (i.e., claim 25), it should be noted that it has been held  is prima-facie obvious. Succinctly stated, fact that the claimed ultrasound feature/application is structurally re-arranged, reversed or duplicated to form a similar component having the same functionality is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed ultrasound feature/application was significant or critical. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-I] Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts). Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/

Art Unit 1727